DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
	Claims 1- 34 have been canceled. This is the first office action on the merits of the claims. New claims 35- 41 are currently pending and under consideration. 

Election/Restrictions
Applicant’s election of Group I in the reply filed on Jul. 19, 2022 is acknowledged. New claim 35 requires a composition comprising a human ferritin H subunit mutant of SEQ ID NO: 7. Claims 36- 41 depend from claim 35, which recites the species of SEQ ID NO: 7. As such, claims 35- 41 no longer require the species elections previously set forth, SEQ ID NO:7 essentially being the elected species. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on Nov. 5, 2019 is being considered by the examiner.

Drawings
	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the arrow referred to in Fig. 7, which is referenced in the specification. ([0039]).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 35- 41 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As written, claim 35 can be interpreted in at least 2 ways.  
In particular, claim 35 recites “a human ferritin H subunit mutant of SEQ ID NO: 7”. This language could be interpreted to mean that the composition of claim 35 comprises any mutant of SEQ ID NO: 7. This interpretation is reasonable since the term mutant is described with no limitations on the amount/ type of substitutions, deletions, additions, etc. Further, no limitation is placed on placement of the potential mutations beyond at least 80% sequence identity with natural human ferritin H subunits and preserved interaction with TfR1. (Specification: [0013]; [0014]; [0027]; [0029]; [0042]; [0051]- [0059]). Thus, this interpretation encompasses self-assembled protein cages comprising a mutation of the amino acid sequence of SEQ ID NO: 7, wherein the amino acid sequence comprises a natural human ferritin H subunit.  
Alternatively, claim 35 could be interpreted as a composition comprising an amino acid sequence consisting of SEQ ID NO: 7 or a human H ferritin subunit comprising the amino acid sequence of SEQ ID NO: 7, etc.; wherein, the human ferritin H subunit comprises the amino acid sequence of SEQ ID NO: 7. In this interpretation the reference to SEQ ID NO: 7 as “chimeric human H-ferritin” and the specifications definition/ description of the scope of human H-ferritin mutants of allow for either embodiment to be encompassed.
The Board has held, “If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, ¶2.” Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).
Therefore, claim 35 is rejected as indefinite. Claims 26- 41 depend from claim 35, and are rejected also. 
Claim interpretation: for all rejections that follow in this office action, claim 35 is being interpreted to encompass compositions comprising amino acid sequences having at least 80% sequence identity to natural H ferritin subunits, wherein the TfR1 binding function of SEQ ID NO: 7 is preserved.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim interpretation: For the following 102 rejections: claim 35 is being interpreted to encompass compositions comprising amino acid sequences having at least 80% sequence identity to natural H ferritin subunits, wherein the TfR1 binding function of SEQ ID NO: 7 is preserved.
Claims 35- 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HUANG (WO 2018/053434, Pub. Mar. 22, 2018, claiming priority to Provisional application No. US 62/395,852, having an effective filing date of Sep. 16, 2016).  
Regarding claim 35, Huang discloses compositions comprising recombinant human ferritin nanocages having at least 80% sequence identity to either human H ferritin heavy chain (SEQ ID NO: 1; having 80.1% sequence identity to instant SEQ ID NO: 7) or to an engineered heavy chain (SEQ ID NO: 2; having 82.0% sequence identity to instant SEQ ID NO: 7). Both sequences comprise amino acid sequences with at least 80% sequence identity to natural human h ferritin subunits. (pg. 12, lines 8- 27). Huang also teaches compositions of the nanocages produced from the recombinant human ferritin peptides conjugated to PEG, fluorescent dyes, and indicates that the formulations are modified to increase mucus penetration, tumor tissue penetration, and uptake by cancer cells. (par. spanning pgs. 12- 13).
 Regarding claim 36 and 37, Huang discloses compositions including Cisplatin (an alkylating agent). ([pg. 23, line 9]).  
Regarding claims 38- 39, Huang discloses compositions comprising several drugs; including, Cisplatin (alkylating agent; pg. 23, line 9); Doxorubicin (antibiotic; pg. 23, line 8; pg. 58, line 4); vinblastine (plant alkaloid); radionucleotides (pg. 25, lines 16- 24); and dopaminergics (pg. 20, line 26).  
Regarding claim 40, Huang teaches pharmaceutical compositions. (pg. 33, line 21- pg. 41, line 12).  
Regarding claim 41, Huang discloses formulations designed to reach the brain through nasal delivery. 
		Thus, claims 35- 41 are anticipated by Huang.	

Claims 35- 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MOSCA (applied sciences, Pub: Jan. 21, 2017), on IDS.  
Regarding claim 35- 39, Mosca discloses compositions comprising peptides having >80% sequence identity to natural human heavy chain ferritin (HFt) – comprising the functional components of instant SEQ ID NO: 7 – that cross the blood brain barrier; and are transported into neuroblastoma cells by TfR1. Specifically, Mosca discloses compositions comprising cisplatin encapsulating human recombinant heavy chain ferritin, and the treatment of brain derived cancer cells with the composition. (whole document; abstract and introduction; pg. 3 of 16, section 2.2/ 2.3; pg. 7 of 16, 2nd full par.; pg. 11 of 16).
Regarding claims 40- 41, Mosca teaches recombinant heavy chain ferritin compositions containing Cisplatin for treating brain tumors. (Whole document; Conclusion paragraph).
	Thus, claims 35- 41 are anticipated by Mosca.
Claims 35- 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FAN (WIREs Nanomed Nanobiotechnol, Pub: 2013).  
Regarding claim 35- 36, and 38- 41, Fan discloses administration of a pharmaceutical composition comprising H-ferritin (>80% sequence identity with human ferritin H subunits, having functional amino acid sequences conserved from instant SEQ ID NO: 7) nanoparticles, further comprising 64Cu. (pg. 292, Figures 4 and 5).  
Regarding claim 37, Fan discloses ferritins comprising encapsulated cisplatin and doxorubicin. (pg. 294, par. spanning Col. 1 and Col. 2).
	Thus, claims 35- 41 are anticipated by Fan.
Claims 35- 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAN (US 2015/0037817, Pub: Feb. 5, 2015).  
Regarding claim 35, and 37- 38, Yan discloses a bifunctional tumor diagnostic reagent comprising all recombinant human h-ferritin (>80% sequence identity with human ferritin H subunits, having functional amino acid sequences conserved from instant SEQ ID NO: 7) nanoparticles (bionic ferritin/ apoferritin), specific for TfR1 receptors in cancer cells; and further comprising 64Cu ([0004]- [0005]; [0010]; [0016]- [0017]; claims 1-4, and 7).  
	Thus, claims 35- 41are anticipated by Yan.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim interpretation: For the following 103 rejection: The following rejection over Mosca is applied under the interpretation that the claimed compositions comprise a human H-ferritin mutant comprising the amino acid sequence of SEQ ID NO: 7.

Claims 35- 41 are rejected under 35 U.S.C. 103 as being unpatentable over MOSCA (applied sciences, Pub: Jan. 21, 2017), on IDS; as applied to claims 35- 41 above.  
Regarding claim 35- 39, Mosca discloses that heavy chain ferritin (HFt) crosses the blood brain barrier and is transported into neuroblastoma cells by invagination mediated by upregulated TfR1. Mosca discloses compositions comprising cisplatin encapsulating human recombinant heavy chain ferritin, and the treatment of brain derived cancer cells with the composition. (whole document; abstract and introduction; pg. 3 of 16, section 2.2/ 2.3; pg. 7 of 16, 2nd full par.; pg. 11 of 16).
Regarding claims 40- 41, Mosca teaches recombinant heavy chain ferritin compositions containing Cisplatin for treating brain tumors. (Whole document; Conclusion paragraph).
Therefore, the differences (specific sequence variants of the human h-ferritin subunit mutants of SEQ ID NO: 7) in the prior art were encompassed in known variations (fusion peptides/ drug delivery nanoparticles comprising >80% sequence identity to human ferritin subunit mutants comprising the functional sequences of SEQ ID NO: 7) and in principal known in the prior art (h-ferritin nanoparticles targeting brain tumor cells across the BBB through TfR1 recognition using the functional sequences of instant SEQ ID NO: 7). The rationale would have been the predictable use of prior art elements (functional mutations of human H-ferritin subunits) according to their established functions (targeting cancer cells and delivering drugs across the BBB). KSR 550 U.S. at 417.
For these reasons, the instant claims do not recite any new element or new function or unpredictable result, and the examiner invites the applicant to provide evidence demonstrating the novel or unobvious difference between the claimed limitations and those used in the prior art, as mere argument cannot take the place of evidence lacking in the record. Estee Lauder Inc. v. L'Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997).

Claim interpretation: The following rejection over Fan is applied under the interpretation that the claimed compositions encompass compositions comprising amino acid sequences having at least 80% sequence identity to natural H ferritin subunits, wherein the TfR1 binding function of SEQ ID NO: 7 is preserved.

Claims 35- 41 are rejected under 35 U.S.C. 103 as being unpatentable over FAN (WIREs Nanomed Nanobiotechnol, Pub: 2013), as applied to claims 35- 40 (above); in view of MOSCA (applied sciences, Pub: Jan. 21, 2017), on IDS; as applied to claims 35- 41 (above).  
The teachings of Fan are discussed above, and are incorporated herein.	
Fan does not teach treatment of brain tumors.
Regarding claim 41, Mosca teaches recombinant heavy chain ferritin compositions containing Cisplatin for treating brain tumors. (Whole document; Conclusion paragraph).
Therefore, it would have been obvious at the time of filing to apply the teachings of compositions of human heavy chain nanoparticles (comprising >80% sequence identity to natural human H-ferritin subunits containing the naturally occurring functional sequences of instant SEQ ID NO: 7) comprising cisplatin for treatment of brain cancer across the BBB via TfR1, as taught by Mosca, to teaching of ferritins for drug delivery (Fan: pg. 294). The artisan applying the teachings would have had a reasonable expectation developing a composition comprising a human heavy chain mutant having at least 80% sequence identity to natural h-ferritin, encapsulating Cisplatin or doxorubicin for treating a brain tumor.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim interpretation: claim 35 is being interpreted to encompass compositions comprising amino acid sequences having at least 80% sequence identity to natural H ferritin subunits, wherein the TfR1 binding function of SEQ ID NO: 7 is preserved.

	Claims 35- 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 3, 13- 14, and 19 of U.S. Patent No.US 11,090,391. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 35- 41 are obvious variants of ‘391.
	Regarding claims 35 and 36, claim 3 recites a protein nanocage comprising 24 ferritin heavy chains or a variant thereof having at least 90% sequence identity to the ferritin heavy chain. As such, the nanocages of ‘391 claim 3 encompass compositions comprising human ferritin h subunit mutants having at least 80% sequence identity to natural human ferritin h subunits, wherein the subunits comprise the functional sequences of instant SEQ ID NO: 7.  
	Regarding claims 37- 39, claim 13 of ‘391 recites therapeutic agents selected from the group consisting of doxorubicin, vinblastine, and combinations thereof.
	Regarding claim 40, claim 14 of ‘391 recites a pharmaceutically acceptable excipient.
	Regarding claim 41, claims 18 and 19 recite systemic administration. 
Therefore, the instant claims are obvious variants of the compositions of ‘391.

Conclusion

Summary of Claims: claims 35- 41 are rejected. No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658